Citation Nr: 1518260	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residual of burns.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran participated in Active Duty for Training from May 1975 to November 1975; served in the Indiana National Guard from January 1975 to September 1976; and served on active duty from September 1976 to March 1978.  He also served in the Navy from June 1974 to July 1974.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which declined to reopen the Veteran's claim for service connection for residual of burns, and denied the Veteran's claim for service connection for PTSD.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is included in the claims file.  In a July 2014 decision the Board reopened the Veteran's claim for service connection for residual of burns, and remanded it and the issue of service connection for PTSD for additional development.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he suffered burns during service, and was in a burn unit for nearly one month in an army hospital.  

First, in January 2015 the Appeals Management Center (AMC) contacted the VA medical center (VAMC) in Indianapolis to determine whether the Veteran had received treatment there for his claimed disabilities.  The VAMC responded in the affirmative, although the dates of treatment were not noted.  Therefore, any updated outstanding relevant treatment records not currently of record should be associated with the claims file.  

Next, the Veteran has mostly contended that his burns occurred in 1975 or 1976 in a fire at Fort Jackson; however, he also stated he was treated for his burns in 1978 at Fort Sam.  He stated he was treated at Moncrief Army Hospital at Fort Jackson, and Brooke Army Hospital at Fort Sam.

The Board remanded the claims in July 2014 to make new requests for any outstanding hospital clinical records from Moncrief and Brooke, as the Veteran was on duty at Fort Jackson from May 9, 1975 until November 2, 1975.  However, the resulting request was only made through August 1975.  The Veteran also served from September 9, 1976 until March 12, 1978; however, the requests were only made for hospital records through 1976.  Therefore, there were gaps in the requested time periods.  

While service treatment and personnel records were requested for active duty periods of service, no request was made for outstanding hospital clinical records from Moncrief and Brook Hospital for the periods not already covered in the earlier requests.  Therefore another remand is required to attempt to obtain these treatment records, and if any of these requests yield results that indicate that the alleged fire occurred, the Veteran should be afforded examinations again to determine the nature and etiology of his claimed disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated outstanding VAMC treatment records pertaining to the Veteran's alleged PTSD and residual of burns, and associate them with the claims file.  

2.  Submit an appropriate request for outstanding in-patient clinical records from Moncrief Army Hospital at Fort Jackson from May 1975 to November 1975, and in-patient clinical records from Brooke Army Medical Center, Fort Sam Houston, from September 1976 to March 1978, to the hospitals.  

Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified. 

3.  If, and only if the request above yields results substantiating that the Veteran was in a fire during service, schedule the Veteran for an examination to determine the nature and etiology of his claimed residual of burns.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following: whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's residual of burns began in or is etiologically related to any incident of the Veteran's military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, and only if the request above yields results substantiating that the Veteran was in a fire during service, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following:

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection.  Specifically state whether the Veteran has a current diagnosis of PTSD. 

(b) If a diagnosis of PTSD is appropriate, the examiner should specify whether: 

(i) if each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


